Citation Nr: 1224125	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right testicular atrophy with pain.

2.  Evaluation of right large toe chronic bunion with associated osteoarthritis and pain, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, a 30-day abeyance was granted to allow the Veteran to submit additional evidence.  In May 2012, additional evidence was submitted along with a waiver of initial consideration of the evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  Right testicle atrophy with pain began in service.

2.  The Veteran's right big toe disability is manifested by pain, swelling, and painful motion; the symptoms most nearly approximate those causing moderate impairment.


CONCLUSIONS OF LAW

1.  Right testicle atrophy with pain was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for a 10 percent rating for right large toe chronic bunion with associated osteoarthritis and pain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding service connection for right testicular atrophy, given the favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.  

Furthermore, the claim for a higher rating for the right big toe disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with a VA examination in March 2008.  The Board notes that the medical evidence contains sufficiently specific clinical findings and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish service connection and to establish a higher rating and granted him a 30-day abeyance to submit additional evidence with regard to his claims.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits. 

Service Connection for Right Testicular Atrophy

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

During the Board hearing, the Veteran testified that he had an elective vasectomy during service and has had chronic right testicle pain since then.  He also said that his right testicle is smaller than his left testicle and that the pain often interferes with sexual function.

The Veteran's service treatment records indicate that the Veteran's genitourinary system was normal during his July 1986 enlistment examination.  Right testicle atrophy was noted during a January 1994 re-enlistment examination, but the condition was not considered disabling.  In October 1995, the Veteran underwent an elective vasectomy.  At that time, physical examination of the testicles revealed no masses.  The Veteran tolerated the procedure well and there were no complications.  A follow-up note later that month reflects that there was no swelling or pain and that the Veteran was feeling good.  A February 1999 report of examination reflects that there was no testicular atrophy, but that the Veteran had a left-sided varicocele, grade I.  A March 2004 report of examination reflects that the Veteran's external genitalia were normal.  At the March 2007 separation examination, there was no findings related to testicular atrophy.  

The report of the March 2008 VA examination reflects the Veteran's complaints of right testicular pain and atrophy.  On physical examination, his testicles were normal in size, shape, and consistency.  The testicles were approximately 4 cm in diameter.  The examiner noted that the right testicle was slightly smaller, but normal in size.  There was tenderness around the vas deferens and the Veteran said that he had this since the surgery.  The diagnosis was status post vasectomy right testicular residual pain without atrophy.

An April 2012 record from Evans Army Community Hospital reflects the Veteran's complaints of a painful right testicle after having a vasectomy.  On physical examination, it was noted that he had an abnormal right testicle that was smaller than the left.  An ultrasound revealed mild right testicular atrophy, as noted in the history, and a small cyst, but no solid masses.  The assessment was years of right testicular pain and atrophy status post vasectomy.  

At the outset, the Board acknowledges that the Veteran is competent to report his observations, to include that he experiences right testicle pain and that his right testicle is smaller than his left.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Also, the Veteran's statements appear credible.  In fact, right testicle atrophy was noted during service in a January 1994 examination report and later in May 2012 by a physician at Evans Army Community Hospital.  This supports that Veteran's assertions of continuity of symptomatology.  

Here, the RO denied the Veteran's claim for service connection because the March 2008 VA examiner found that the Veteran's right testicle, while smaller, was normal in size and that there was no evidence of atrophy.  The RO concluded that service connection could not be granted for pain alone, without an underlying malady or condition.  In this regard, the Board points out that there is some discrepancy in the record as to whether the Veteran has actual atrophy of the right testicle.  Prior to the October 1995 vasectomy, genitourinary examination was normal.  After surgery, there was no swelling or pain and the Veteran reported that he was feeling good.  A February 1999 Report of Medical Examination specifically notes that there was no atrophy and the March 2008 VA examiner concluded that there was no atrophy.  On the other hand, the January 1994 Report of Medical Examination indicated that there was right testicle atrophy, the March 2008 VA examiner acknowledged that the right testicle was slightly smaller, and, in April 2012, the Veteran was found to have right testicle atrophy, which was confirmed with an ultrasound.  The Board finds that the use of the ultrasound to confirm atrophy is especially probative.  It may be that the Veteran's right testicle is only slightly smaller and that reasonable minds may differ as to whether this constitutes actual atrophy.  Under these circumstances, however, the benefit of the doubt should be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

Here, where the disability in question is capable of lay observation and later confirmed by a physician, and the Veteran's statements as to continuity of symptomatology are both competent and credible, the Board finds that service connection for right testicle atrophy with pain is warranted.
Increased Rating for Right Big Toe Disability

Generally, disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability on appeal warrants a uniform evaluation.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2011). 

The Veteran's service-connected right big toe disability, characterized as a chronic bunion with associated osteoarthritis and pain, has been rated under Diagnostic Code 5010-5280.  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a (2011).  In this case, Diagnostic Codes 5010 is used for rating traumatic arthritis, while Diagnostic Code 5280 represents a rating based on consideration of hallux valgus as an underlying source of disability. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011). 

Under Diagnostic Code 5280, unilateral hallux valgus warrants a 10 percent rating if operated with resection of the metatarsal head or if the condition is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

Here, the report of the March 2008 VA examination reflects the Veteran's complaints of pain and swelling in the 1st metatarsophalangeal (MTP) joint on his right foot.  He said that the pain was continued and varied between a 3/10 on a good day and a 10/10 on a bad day.  He said it affected his ability to walk, run, and do pushups.  He said he did not use any particular orthotics or shoes.  Treatment involved rest and Motrin from time to time.  On physical examination of the right foot, there was evidence of a bunion on his 1st MTP joint that was somewhat swollen.  It was not red or inflamed.  There was also a definite thickening of the right 1st MTP joint when compared to the left.  However, range of motion of both toes was identical, except that on the right toe there was a pain variation starting with a 3/10 and building up to a 10/10 with full extension and full flexion.  There was also definite fullness in the area and puffiness of the joint.  There was no edema or obvious crepitus, discoloration, or other deformity.  On palpation, there was no evidence of any discomfort of the metatarsal heads except for the 1st great toe of the right foot.  The Veteran's gait was normal.  X-rays of the right foot revealed moderate-severe osteoarthritis at the 1st MTP joint.  The diagnosis was right large toe chronic bunion, with associated osteoarthritis and pain on movement.

A February 2009 record from a Family Practice Clinic of 10th Medical Group reflects the Veteran's complaints of right toe pain.  On physical examination of the right foot, the right 1st MTP joint had significant tenderness and decreased range of motion, but there was no deformity.  Balance and gait were normal.

During the April 2012 Board hearing, the Veteran testified that his right big toe pain interfered with his job as a policer office by making it difficult for him to get in and out of his patrol car and run after suspects.  He said he that he experienced additional pain on prolonged standing and walking and that he could no longer run for exercise and that the pain made it difficult to play with his son. 

In May 2012, Dr. Quinn, a physician at Premier Army Health Clinic, completed a VA Form 21-0960M-6, Foot Miscellaneous (other than flatfoot/pes planus) Disability Benefits Questionnaire.  He indicated that the Veteran had severe osteoarthritis of the right 1st MTP joint.  The medical history involved chronic painful swelling and limited range of motion of the 1st MTP joint that increased with prolonged standing/walking.  It was noted that the Veteran did not have hallux valgus and did not use any assistive devices.  The physician noted that functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The physician indicated that the Veteran's foot condition impacted his ability to work with increased right great toe pain, swelling, limited mobility with prolonged standing/walking.  

At the outset, the Board notes that the clinical findings clearly demonstrate that the Veteran has had periarticular pathology associated with his right big toe including painful motion and swelling.  Hence, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the right big toe.  Thus, a 10 percent rating is warranted for traumatic arthritis of the right big toe under Diagnostic Code 5010.  The Board notes that a 10 percent rating is also the highest available schedular rating for hallux valgus under Diagnostic Code 5280.

The Board notes that a 10 percent rating is also consistent with a moderate foot disability under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  Higher ratings are available under Diagnostic Code 5284; however, the evidence does not reflect that the Veteran's overall right big toe disability is moderately-severe or severe in nature.  Although the Veteran experiences pain with prolonged walking or standing, the evidence does not reflect that he uses assistive devices or requires the use of orthotics or special shoes.  The toe disability does not interfere with his balance or affect his gait.  Hence, the Board finds that the Veteran's overall right big toe disability is best characterized as "moderate" in nature.  

The Board has also considered the applicability of other diagnostic codes relating to the right big toe, but the examination findings reflect that there is no claw foot, metatarsalgia, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  There is thus no basis on which to rate the big toe disability by analogy pursuant to Diagnostic codes 5278 through 5283, even assuming that the symptomatology would warrant higher ratings under any of those diagnostic codes. 

In awarding a compensable, 10 percent rating for the right big toe disability, the Board has also considered the Veteran's statements regarding his right toe symptoms, such as pain with prolonged standing, walking, or running.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, for the reasons explained above, neither the medical evidence nor the lay evidence of record suggests that a higher evaluation is warranted at this time.  

The Board has also considered whether the Veteran's right big toe disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's big toe disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

In sum, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's service-connected right toe disability throughout the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right testicle atrophy with pain is granted.

A 10 percent rating for right large toe chronic bunion with associated osteoarthritis and pain is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


